In a proceeding to invalidate a petition designating appellant Elmer Hamilton as a candidate in the Democratic Party primary election to be held on September 14, 1976 for the public office of State Assemblyman for the 54th Assembly District, Kings County, (1) respondents Elmer Hamilton and Elmer Whitaker and others, appeal from a judgment of the Supreme Court, Kings County, entered August 19, 1976, which (a) declared the candidacy of Elmer Hamilton invalid and (b) directed the Board of Elections of the City of New York not to print his name on the primary ballot for the aforesaid election and (2) petitioner cross-appeals from so much of the said judgment as declared the petition, except for the residency of Elmer Hamilton, to be valid. On appeal by respondents Elmer Hamilton and Elmer Whitaker and others, judgment affirmed, without costs or disbursements. Cross appeal dismissed, without costs or disbursements. The Special Term determined, as a fact in this case, that Elmer Hamilton was not a resident of the assembly district in question. We would not be warranted, upon this record, in reversing that finding of fact. The cross appeal which purports to appeal from that portion of the judgment which held the petition valid, is dismissed. There is no such provision in the judgment. Latham, Acting P. J., Cohalan, Margett, Rabin and Shapiro, JJ., concur.